                            1

                            2

                            3

                            4

                            5

                            6

                            7

                            8                          UNITED STATES DISTRICT COURT

                            9                        NORTHERN DISTRICT OF CALIFORNIA

                           10 IRVING FIREMEN’S RELIEF &            )     Case No. 4:17-cv-05558-HSG
                              RETIREMENT FUND, Individually and on )
                           11 Behalf of All Others Similarly Situated,
                                                                   )     STIPULATION AND ORDER GRANTING
                                                                   )     DEFENDANTS’ UNOPPOSED JOINT
                           12             Plaintiff,               )     ADMINISTRATIVE MOTION FOR
                                                                   )     PERMISSION TO FILE TWO REPLY
                           13        v.                            )     BRIEFS OF UP TO 30 PAGES TOTAL
                                                                   )     [L.R. 7-11, 7-12]
                           14   UBER TECHNOLOGIES, INC. and TRAVIS )
                                KALANICK,                          )
                           15                                      )
                                          Defendants.              )
                           16                                      )

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                                                STIPULATION AND ORDER
                                                                                                 Case No. 4:17-cv-05558-HSG
                                10626677

L & MANELLA LLP
stered Limited Liability
                            1              WHEREAS, on December 16, 2018, Defendants Uber Technologies, Inc. (“Uber”) and

                            2 Travis Kalanick (collectively, “Defendants”) filed motions to dismiss and joined in one another’s

                            3 motions;

                            4              WHEREAS, Plaintiff Irving Firemen’s Relief & Retirement Fund (“Plaintiff”) filed a motion

                            5 requesting permission to file an omnibus opposition brief and Defendants did not object;

                            6              WHEREAS, this Court granted Plaintiff’s motion and Plaintiff filed a 50-page omnibus

                            7 opposition brief on December 17, 2018;

                            8              WHEREAS, Uber seeks additional pages for its reply brief and Mr. Kalanick is willing to

                            9 use fewer pages than the standard 15-page limit for his reply brief, such that the total pages of both

                           10 Defendants’ reply briefs will not exceed 30 pages;

                           11              WHEREAS, Plaintiff does not oppose Defendants’ request.

                           12              IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

                           13 for Plaintiff and Defendants and subject to approval by this Court, that Defendants shall be permitted

                           14 to allocate their collective 30 pages of reply briefing between themselves so long as their collective

                           15 briefs do not exceed 30 pages.

                           16

                           17   DATED: January 3, 2019                            ROBBINS GELLER RUDMAN
                                                                                   & DOWD LLP
                           18                                                     DENNIS J. HERMAN

                           19

                           20                                                                  /s/ Dennis J. Herman
                                                                                               DENNIS J. HERMAN
                           21
                                                                                  Post Montgomery Center
                           22                                                     One Montgomery Street, Suite 1800
                                                                                  San Francisco, CA 94104
                           23                                                     Telephone: 415/288-4545
                                                                                  415/288-4534 (fax)
                           24

                           25

                           26

                           27

                           28

                                                                                                                 STIPULATION AND ORDER
                                                                                                                  Case No. 4:17-cv-05558-HSG
                                10626677                                         -1-
L & MANELLA LLP
stered Limited Liability
                            1
                                                         ROBBINS GELLER RUDMAN
                            2                              & DOWD LLP
                                                         LUKE O. BROOKS
                            3                            LUCAS F. OLTS
                                                         DARRYL J. ALVARADO
                            4                            JEFFREY J. STEIN
                                                         ERIKA OLIVER
                            5                            655 West Broadway, Suite 1900
                                                         San Diego, CA 92101-8498
                            6                            Telephone: 619/231-1058
                                                         619/231-7423 (fax)
                            7
                                                         Attorneys for Plaintiff
                            8

                            9   DATED: January 3, 2019   IRELL & MANELLA LLP
                                                         A. MATTHEW ASHLEY
                           10

                           11
                                                                       /s/ A. Matthew Ashley
                           12                                        A. MATTHEW ASHLEY

                           13                            840 Newport Center Drive, Suite 400
                                                         Newport Beach, CA 92660-6324
                           14                            Telephone: 949/760-0991
                                                         949/760-5200 (fax)
                           15
                                                         Attorneys for Defendant Uber Technologies, Inc.
                           16

                           17   DATED: January 3, 2019   ORRICK HERRINGTON & SUTCLIFFE LLP
                                                         WALTER F. BROWN
                           18                            JAMES N. KRAMER
                                                         M. TODD SCOTT
                           19

                           20
                                                                        /s/ James N. Kramer
                           21                                          JAMES N. KRAMER

                           22                            The Orrick Building
                                                         405 Howard Street
                           23                            San Francisco, CA 94105-2669
                                                         Telephone: 415/773-5700
                           24                            415/773-5759 (fax)

                           25                            Attorneys for Defendant Travis Kalanick

                           26

                           27

                           28

                                                                                       STIPULATION AND ORDER
                                                                                        Case No. 4:17-cv-05558-HSG
                                10626677                 -2-
L & MANELLA LLP
stered Limited Liability
                            1    DATED: January 3, 2019

                            2
                                                                                WILLIAMS & CONNOLLY LLP
                            3                                                   JOSEPH G. PETROSINELLI (Pro Hac Vice)
                                                                                KENNETH J. BROWN (Pro Hac Vice)
                            4

                            5
                                                                                            /s/ Joseph G. Petrosinelli
                            6                                                             JOSEPH G. PETROSINELLI

                            7                                                   725 Twelfth Street, N.W.
                                                                                Washington, DC 20005
                            8                                                   Telephone: 202/434-5000
                            9                                                   202/434-5029 (fax)

                           10                                                   Attorneys for Defendant Travis Kalanick

                           11

                           12
                                                                      ECF ATTESTATION
                           13
                                            I, Michael Harbour, am the ECF user whose ID and password are being used to file
                           14
                                STIPULATION AND [PROPOSED] ORDER GRANTING DEFENDANTS’ UNOPPOSED
                           15
                                JOINT ADMINISTRATIVE MOTION FOR PERMISSION TO FILE TWO REPLY BRIEFS OF
                           16
                                UP TO 30 PAGES TOTAL [L.R. 7-11, 7-12]. I hereby attest that I received authorization to insert
                           17
                                the signatures indicated by a conformed signature (/s/) within this e-filed document.
                           18

                           19
                                                                                 By: /s/ Michael Harbour
                           20
                                                                                     Michael Harbour
                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                                                                STIPULATION AND ORDER
                                                                                                                 Case No. 4:17-cv-05558-HSG
                                 10626677                                       -3-
L & MANELLA LLP
stered Limited Liability
                            1                                             ORDER

                            2              PURSUANT TO STIPULATION, IT IS SO ORDERED that Defendants’ Unopposed Joint

                            3 Administrative Motion For Permission to File Two Reply Briefs of Up to 30 Pages Total is Granted.

                            4

                            5 Dated: January 3, 2019                         ___________________________
                                                                             Hon. Haywood S. Gilliam, Jr.
                            6                                                Judge, United States District Court
                            7

                            8

                            9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                                                                                            STIPULATION AND ORDER
                                                                                                             Case No. 4:17-cv-05558-HSG
                                10626677                                     -4-
L & MANELLA LLP
stered Limited Liability
